DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims Status
Claims 1-20 are pending and rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-7 are drawn to a method, which is a process. Claims 8-14 are drawn to a system, which is a machine.  Claims 15-20 are drawn to a product, which is an apparatus.  Therefore, claims 1-20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of managing order fulfillment options:
establishing a threshold deadline for pickup of the product representing a likelihood that the online order is at risk of abandonment; 
monitoring a pickup status of the online order to determine that the product has not been picked up by the threshold deadline; 
determining that delivery of the product after the threshold deadline from a location of the store to an address of the customer is still feasible for a known delivery charge; and 
transmitting a notification to the customer that the product can be delivered with proposed delivery details including the delivery charge.
The recited limitations above set forth the process for reviewing order data to manage order fulfillment options. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).
2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner notes that representative claim 1 does not recite additional elements.  However, were claim 1 to recite additional elements such as a computer or processor, taken individually and as a whole, representative claim 1 would not integrate the recited judicial exception into a practical application of the exception. The claim would merely include instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements would do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.
Furthermore, this is also because the claim would fail to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Representative claim 1, without additional elements, when taken individually or as a whole, claim 1 does not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim would merely append well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Even when considered as an ordered combination, any additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 2-7 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the process for reviewing order data to manage order fulfillment options. Thus, each of claims 2-7 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-7 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and potentially applied on a generic computer. Further, the additional limitations as discussed above, fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself potentially applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

The analysis above applies to all statutory categories of invention. Regarding independent claims 8 (system) and 15 (product), the claims recite substantially similar limitations as set forth in claim 1. As such, claims 8 and 15 and their dependent claims 9-14 and 16-20 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons et al. (U.S. Pre-Grant Publication No. 2009/0228325) (“Baxter”).

Regarding claim 1, Simmons teaches a method of converting a buy-online pickup-in-store (BOPIS) order for a product by a customer to a delivery order comprising:
establishing a threshold deadline for pickup of the product representing a likelihood that the online order is at risk of abandonment (Fig. 5; para [0018], [0097]); 
monitoring a pickup status of the online order to determine that the product has not been picked up by the threshold deadline (Fig. 5; para [0104], [0105]); 
determining that delivery of the product after the threshold deadline from a location of the store to an address of the customer is still feasible for a known delivery charge (Fig. 5, 6; para [0104], [0105]); and 
transmitting a notification to the customer that the product can be delivered with proposed delivery details including the delivery charge (Fig. 5, 6; para [0104], [0105]). 

Regarding claim 2, Simmons teaches the above method of claim 1.  Simmons also teaches wherein there are a plurality of potential communication channels for notifying the customer, and further comprising selecting an optimal communication channel by analyzing previous engagement rates with the customer over each of the potential communication channels, wherein said transmitting transmits the notification via the optimal communication channel (para [0030], [0062], [0106], [0123]).

Regarding claim 3, Simmons teaches the above method of claim 1.  Simmons also teaches further comprising determining an optimal time for notifying the customer based on previous notifications sent to the customer and time constraints related to the store associated with the order, wherein said transmitting transmits the notification at the optimal time (Fig. 6; para [0074], [0097], [0105], [0117]).

Regarding claim 4, Simmons teaches the above method of claim 1.  Simmons also teaches wherein said establishing includes an analysis which uses a combination of cognitive prediction, a customer-specific time frame, one or more order constraints, and real-time data (Fig. 6; para [0074], [0097], [0105], [0117]).

Regarding claim 5, Simmons teaches the above method of claim 1.  Simmons also teaches wherein said establishing includes an analysis which uses cognitive prediction based on a customer profile uniquely associated with the customer, the customer profile including historical data pertaining to multiple previous BOPIS orders from the customer (Fig. 6; para [0074], [0097], [0105], [0117]).

Regarding claim 6, Simmons teaches the above method of claim 5.  Simmons also teaches wherein the customer profile further includes demographic data associated with the customer used in the cognitive prediction (Fig. 6; para [0074], [0097], [0105], [0117]).

Regarding claim 7, 
receiving a confirmation for delivery from the customer responsive to the notification (Fig. 5; para [0107], [0110]); and 
shipping the product to the customer (Fig. 5; para [0107], [0110]).

Claims 8-14 and 15-20 recite substantially similar subject matter to claims 1-7 and therefore are rejected on similar grounds as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756. The examiner can normally be reached Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684